Exhibit 10.15

 

THE PEOPLES HOLDING COMPANY

 

EMPLOYMENT AGREEMENT

 

This Agreement (“Agreement”) has been entered into this 1st day of July, 2003,
by and between The Peoples Holding Company (“Company”), and Stephen M. Corban,
an individual (“Executive”).

 

RECITALS

 

The Board of Directors or the Company (“Board”) has determined that it is in the
best interest of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of the Executive to the Company as a member
of management of the Company or as a member of management; of a subsidiary of
the Company, and to assure that the Company will have the continued dedication
of the Executive. notwithstanding the possibility, threat, or occurrence of a
Change in Control (as defined below) of the Company. The Board believes that it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change in Control and to encourage the Executive’s full attention and dedication
to the Company or a subsidiary currently and in the event of any threatened or
pending Change in Control which ensures that the compensation and benefit
expectations of the Executive will be satisfied and which are competitive with
those of other corporations. Therefore, in order to accomplish these objectives,
the Board has caused the Company to enter into this Agreement.

 

IT IS AGREED AS FOLLOWS:

 

Section 1: Definitions and Construction.

 

1.1 Definitions. For purposes of this Agreement, the following words and
phrases, whether or not capitalized, shall have the meaning specified below
unless the context plainly requires a different meaning.

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Change in Control” means any liquidation, dissolution, consolidation or
merger of the Company in which the Company is not a continuing or surviving
corporation.

 

  (c) “Change in Control Date” shall mean the date of the change in control.

 

  (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (e) “Company” means The Peoples Holding Company, a Mississippi Corporation,
the purpose of determining if a change in control has occurred. For the purpose
of an employment relationship, it includes any subsidiary or successor of the
Peoples Holding Company.



--------------------------------------------------------------------------------

  (f) “Effective Date” shall mean July 1, 2003.

 

  (g) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

  (h) “Person” means any “person” within the meaning of § 13(d) and 14(d) of the
Exchange Act.

 

  (i) “Term” means the period that begins on the effective date and ends on the
anniversary of the effective date, unless prior thereto a Change in Control
shall have occurred. This contract shall automatically renew for additional one-
(1) year terms unless either party shall give the other party at least ninety
(90) days’ advance written notice of said party’s intention not to renew said
contract; provided, however, the Company shall not be able to give notice if its
intention not to renew the contract following a Change in Control or if it is
involved in any negotiations, whether formal or informal, that may result in a
Change in Control.

 

1.2 Headings. All headings herein are included solely for ease of reference and
do not bear on the interpretation of the text. Accordingly, as used herein, the
terms “Article” and “Section” mean the text that accompanies the specified
Article or Section hereof.

 

1.3 Applicable Law. This agreement shall be governed by and construed in
accordance with the laws of the State of Mississippi without reference to its
conflicts of law principles.

 

Section 2: Terms and Conditions of Employment.

 

2.1 Severance Benefits. In order to induce the Executive to remain in the employ
of the Company and in consideration of the Executive’s agreeing to remain in the
employ of the Company, subject to the terms and conditions set forth herein,
this Agreement sets forth the severance benefits which the Company agrees will
be provided to the Executive in the event the Executive’s employment with the
Company is terminated subsequent to a Change in Control under the circumstances
described herein.

 

2.2 Positions and Duties. Prior to the receipt of benefits under this Agreement,
the Executive shall serve as an officer of the Company or of a subsidiary
thereof, subject to the reasonable directions of the Board. During the term of
this Agreement, Executive agrees that Executive will not voluntarily leave the
employ of the Company except as may be provided hereunder. Any violation of this
Section 2.2 by the Executive prior to a Change in Control shall result in a
termination hereof, and the Executive shall have no other liability hereunder
for such action. In consideration of this, the Company agrees that following a
Change in Control, the Executive’s authority, duties and responsibilities shall
be at least commensurate in all material respects with those assigned to, or
held and exercised by, the Executive immediately preceding the date on which a
Change in Control occurs. Notwithstanding the foregoing the Company may

 

2



--------------------------------------------------------------------------------

terminate the Executives employment at any time, subject to providing the
benefits hereinafter specified and in accordance with the terms hereof. Nothing
contained herein shall require the surviving corporation to use the designation
of General Counsel.

 

2.3 Situs of Employment. Following a change in Control, the new entity shall
make a good faith effort to provide the Executive with the type and kind of
employment described herein at the location where the Executive was providing
his services prior to the Change of Control, Nothing contained herein shall
require the Executive to move and will give the Executive the authority to
receive the benefits provided to him under this contract if he does not elect to
move.

 

2.4 Compensation.

 

  (a) Annual Base Salary. The Annual Base Salary (“Annual Base Salary”) shall be
an amount equal to the salary the Executive was receiving during the month
immediately preceding a Change in Control computed on an annualized basis.

 

  (b) Incentive Bonuses. Incentive Bonuses (“Incentive Bonus”) shall mean any
bonuses provided through any incentive compensation plan, subject to the
provisions of such plan.

 

  (c) Welfare Benefit Plans. Welfare benefit plans shall mean practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs),
subject to the provision of such welfare benefit plans.

 

Section 3: Termination of Employment.

 

3.1 Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Term of this Agreement and prior to a termination
of employment by the executive.

 

3.2 Disability. Following a Change in Control, if the Company determines in good
faith that a Disability of the Executive has occurred (pursuant to the
definition of Disability set forth below), the Company may give to the Executive
written notice in accordance with Section. 7.1 of the intention of the Company
to terminate the Executive’s employment. In such event, the Executive’s
employment with the Company shall terminate effective on the thirtieth (30th)
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the thirty (30) days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean that the
Executive has been unable to perform the services required of the Executive
hereunder on a full-time basis for a period of one hundred-eighty (180)
consecutive business days by reason of a physical and/or mental condition,
“Disability” shall be deemed to exist when certified by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative (such agreement as to acceptability not to be withheld
unreasonably). The Executive will submit to such medical or psychiatric
examinations and tests as such physician deems necessary to make any such
Disability determination.

 

3



--------------------------------------------------------------------------------

3.3 Termination for Cause. Following a Change in Control, the Company may
terminate the Executive’s employment for “Cause,” which shall mean termination
based upon: (a) the Executive’s willful and continued failure to perform the
Executive’s duties with the Company (other than as a result of incapacity due to
physical or mental condition), after a demand for substantial performance is
delivered to the Executive by the Chief Executive Officer of the Company or the
Chairman of the Board, which specifically identifies the manner in which the
Executive has not substantially performed the Executive’s duties, (b) the
Executive’s willful commission of misconduct which is materially injurious to
the Company, monetarily or otherwise, or (c) the Executive’s material breach of
any provision of this Agreement. For purposes of this paragraph, no act or
failure to act on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, without good faith and without reasonable belief
that the act or omission was in the best interests of the Company.
Notwithstanding the forgoing, the Executive shall not be deemed to have been
terminated for Cause unless and until (a) the Executive receives a notice of
Termination (as defined in Section 3.5) from the Chief Executive Officer of the
Company or the Chairman of the Board, (b) the Executive is given the
opportunity, with counsel, to be heard before the Board, and (c) the Board
finds, in its good faith opinion, that the Executive was guilty of the conduct
set forth in the Notice of Termination.

 

3.4 Good Reason. Following a change in Control, the Executive may terminate
employment with the Company for “Good Reason,” which shall mean termination
based upon:

 

  (a) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position authority, duties or responsibilities as
contemplated by Section 2.2 or any other action by the Company which results in
a material diminution in such position, authority, duties or responsibilities,
excluding for this purpose any action not taken in bad faith and which is
remedied by the Company promptly after notice thereof given by the Executive;

 

  (b) (i) the failure by the Company to continue in effect any benefit or
compensation plan, stock ownership plan, life insurance plan, health and
accident plan or disability plan in which the Executive is participating as
specified in Section 2.4(b) or 2.4(c) or (ii) the taking of any action by the
Company which would adversely affect the Executive’s participation in, or
materially reduce the Executive’s benefits under, any plans described in Section
2.4(b) or 2.4(c), or deprive the Executive of any material fringe benefit
enjoyed by the Executive as described in Section 2.4(b) or 2.4(c);

 

  (c) a material breach by the Company of any provision hereof;

 

  (d) any termination by the Company of the Executive’s employment otherwise
than as expressly permitted by this Agreement;

 

  (e) within a period ending at the close of business on the date three (3)
years after the Change in Control Date, any failure by the Company to comply
with and satisfy Section 6.2 on or after the Change in Control Date.

 

4



--------------------------------------------------------------------------------

3.5 Notice of Termination. Any termination by the Company for Cause or
Disability, or by the Executive for Good Reason, shall be communicated by Notice
of Termination to the other party, given in accordance with Section 7.1. For
purposes of this Agreement, a “notice of Termination” means a written notice
which (a) indicates the specific termination provision herein relied upon, (b)
to the extent applicable sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (c) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty [30] days after
the giving of such notice). The failure by the Executive or the Company to set
forth in ‘the Notice of Termination any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right of the Executive
or the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

3.6 Date of Termination. “Date of Termination” means (a) if the Executive’s
employment is terminated by the Company with or without Cause, or by the
Executive for Good Reason, the date of Termination shall be the date of receipt
of the Notice of Termination or any later date specified therein, as the case
may be, or (b) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.

 

Section 4: Certain Benefits Upon Termination of Employment.

 

4.1. Termination after a Change in Control. If a Change in Control occurs during
the Term of this Agreement and within three (3) years after such Change in
Control, either the Company shall terminate the Executive’s employment without
Cause, or the Executive shall terminate employment with the Company for Good
Reason, then the Executive shall be entitled to the benefits provided below for
the three year period after Change in Control or the remaining portion of sail
three year period following the date of termination.

 

  (a) “Accrued Obligations”: On the tenth (10th) business day following the Date
of Termination, the Company shall pay to the Executive the sum of (i) the
Executive’s Annual Base Salary prorated through the Date of Termination to the
extent not previously paid, and (ii) any accrued vacation pay to the extent not
previously paid.

 

  (b) “Severance Amount”: The “Severance Amount” shall be an amount equal to
2.99 times the Executive’s Annual Base Salary in effect on the business day
prior to the Date of Termination plus 2.99 times the average annual incentive
bonus for the two years prior to the Change in Control. The Company shall set
aside this amount in escrow for a period of three years and the Escrow Agent
shall pay to the Executive, beginning on the tenth (10th) business day following
the Date of Termination, a monthly amount of one-thirty-sixth (1/36) of the
severance amount less any monthly W2, Schedule C or Schedule F earnings
reportable on Internal Revenue Service Form 1040 which are received by the
Executive from his present employer or any future

 

5



--------------------------------------------------------------------------------

employer or employers for a period of 36 months or until the earlier exhaustion
of the entire severance amount plus interest thereon. In the event of the
Executive’s death after a termination for which a “Severance Amount” is payable,
the Escrow Agent shall continue to pay to the Executive’s spouse or other named
beneficiary the remaining obligation owed the Executive under the terms of this
contract and the Escrow Agreement. The Company may, however, at its option,
elect to pay the Severance Amount to the Executive, or in the event of his
death, his spouse or other named beneficiary, in the form of a lump-sum cash
payment on or before the date the first monthly payment is due; or the Company,
at its option, at anytime during the term of the Escrow Agreement, can direct
the Escrow Agent to pay the Executive, the Executive’s spouse, or named
beneficiary, as the case may be, the then remaining balance of the severance
amount, plus any accrued and accumulated interest thereon, in the form of a
lump-sum cash payment, and the rights and obligations of all parties under both
the Employment Agreement and Escrow Agreement shall be terminated.

 

In the event, subsequent to the Change in Control, the Executive becomes an
employee of any competing commercial bank, savings bank, savings and loan
association, or credit union (“financial institution”) in the defined market
area of the Employer prior to the Change in Control, then any obligation of the
Employer under this Section is terminated, and the Executive shall not be
entitled to any further benefits under this Agreement.

 

The severance amount set aside in escrow shall be invested according to the
provisions of the escrow agreement attached hereto as “Exhibit A” and the
interest earned included in the amount payable to the Executive. Any severance
amounts not paid to the Executive shall tie returned to the Company at the end
of the 36-month escrow period, or sooner should the Executive accept employment
with a competing “financial institution” as defined above. All interest earned
on the account shall be paid to the Executive following the final severance
payment.

 

  (c) “Other Benefits”: To the extent not previously provided, the Company shall
timely pay or provide to the Executive and/or the Executive’s family any other
amounts or benefits including benefits from welfare benefit plans required to be
paid or provided for which the Executive and/or the Executive’s family is
eligible to receive pursuant hereto and under any plan, program, policy or
practice or contract or agreement of the Company as those provided generally to
other peer executives and their families during the ninety (90) day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as those provided generally after the Effective Date to other peer executives of
the Company and their families.

 

  (d) If termination of the Executive occurs less than three years after such
Change in Control, then the benefits provided by this Agreement shall be pro
rated on the ratio of the remaining portion of said three year period to the
full three year period following Change in Control.

 

6



--------------------------------------------------------------------------------

  (e) “Excess Parachute Payment”: Anything herein to the contrary
notwithstanding, in the event that an independent accountant shall determine
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the tennis hereof or otherwise) (a. “Payment”) would be nondeductible by the
Company for Federal income tax purposes because of Code §280G or would
constitute an “excess parachute payment” (as defined in Code §280G), then the
aggregate present value of amounts payable or distributable to or for the
benefit of the Executive pursuant hereto or pursuant to any other agreement with
the company because of the occurrence of a Change in Control (such payments or
distributions are hereinafter referred to as “Agreement Payments”) shall be
reduced (but not below zero) to the Reduced Amount. For purposes of this
paragraph, the “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Agreement Payments without
causing any payment to be nondeductible by the Company because of Code §280G or
without causing any portion of the Payment to be subject to the excise tax
imposed by Code §4999.

 

If the independent accountant determines that any Payment would be nondeductible
by the Company because of Code §280G or that any portion of the Payment would be
subject to the excise tax imposed by Code §4999, the Company shall promptly give
Executive notice to that effect. The Executive may then elect, in the
Executive’s sole discretion, which and how much of the Agreement Payments shall
be eliminated or reduced (as long as after such election the aggregate present
value of the Agreement Payments equals the Reduced Amount, and shall advise the
Company in writing of the Executive’s election within ten (10) days after the
Executive’s receipt of such notice. If no such election is made by the Executive
within such ten-day period, the Company may elect which and how much of the
Agreement Payments shall be eliminated or reduced (as long as after such
election the aggregate present value of the Agreement Payments equals the
Reduced Amount) and shall notify the Executive promptly of such election, For
purposes of this paragraph, present value shall be determined in accordance with
Code §280G(d)(4). All determinations made by the independent accountant under
this paragraph shall be binding upon the Company and the Executive and shall be
made within sixty (60) days of a termination of employment of the Executive. As
promptly as practicable following such determination and the elections
hereunder, the Company shall pay to or distribute to or for the benefit of the
Executive such amounts as are then due to the Executive hereunder and shall
promptly pay to or distribute for the benefit of the Executive in the future
such amounts as become due to the Executive hereunder.

 

As a result of the uncertainty in the application of Code §280G and §4999 at the
time of the initial determination by the independent accountant hereunder, it is
possible that Agreement Payments will be made by the Company which should not
have been made (“Overpayment”) or that additional Agreement Payments which have
not been made by the Company should have been made (“Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder. In the
event that the independent accountant, based upon the assertion of a deficiency
by the Internal Revenue Service against the Company or the Executive which the
independent accountant believes has a high probability of success, determines
that an

 

7



--------------------------------------------------------------------------------

Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Executive which the Executive shall repay to the
Company, together with interest at the applicable Federal rate provided for in
Code §7872(f)(2); provided, however, that no amount shall be payable by the
Executive to the Company if and to the extent such payment would not reduce the
amount which is subject to taxation under Code §4999 or if the period of
limitations for assessment of tax under Code §4999 against the Executive shall
have expired. If the Executive is required to repay an amount under this
Section, the Executive shall repay such amount over a period of time not to
exceed one (1) year for each twenty-five thousand dollars ($25,000) which the
Executive must repay to the Company. In the event that the independent
accountant, based upon controlling precedent, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive together with interest at the applicable
Federal rate provided for in Code §7872(f)(2)(A).

 

4.2 Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Term hereof (either prior or subsequent to a Change
in Control but prior to a termination of employment by the Executive) this
Agreement shall terminate without further obligation to the Executive’s legal
representatives hereunder.

 

4.3 Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Term hereof subsequent to a Change in Control,
this Agreement shall terminate without further obligations to the Executive.

 

4.4 Termination for Cause; Executive’s Termination Other Than for Good Reason
After a Change in Control. If the Executive’s employment shall be terminated for
Cause during the Term hereof (either prior to or subsequent to a Change in
Control), this Agreement shall terminate without further obligations to the
Executive. If the Executive terminates employment with the Company during the
Term hereof (other than for Good Reason after a Change in Control), this
Agreement shall terminate without further obligations to the Executive.

 

4.5 Non-Exclusivity of Rights. Nothing herein shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits of which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of, or any contract or agreement with, the Company
at or subsequent to the Date of Termination, shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

 

4.6 Full Settlement. The Company’s obligation to make the payments provided for
herein and. otherwise to perform its obligations hereunder shall not be affected
by any set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against the Executive or others, other than
for the repayment of any debt owed the Company which is in default or to receive
reimbursement of funds determined to have been taken through malfeasance. In no
event shall the Executive be obligated to seek other employment or take any

 

8



--------------------------------------------------------------------------------

other action by way of mitigation of the amount payable to the Executive under
any of the provisions hereof. The Company agrees, only on and after a Change in
Control Date, to pay promptly as incurred all reasonable legal fees and expenses
which the Executive may reasonably incur as a result of any unsuccessful contest
by the Company or successful contest by the Executive, his heirs, agents or
attorneys-in-fact, of the validity or enforceability of, or liability under, any
provision hereof or any guarantee of performance thereof, plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Code §7872(f)(2)(A). If Executive commits acts of malfeasance during his
employment which result in the conviction of said Executive of a crime,
Executive shall be entitled to no benefits under this agreement from and after
the date of such conviction.

 

4.7 Resolution of Disputes. If there shall be any dispute between the Company
and the Executive (a) in the event of any termination of the Executive’s
employment by the Company, whether or not such termination was for Cause, or (b)
in the event of any termination of employment by the Executive, whether Good
Reason existed, then, the entire amount payable under Section 4.1 of this
agreement shall be held in escrow until there is a final nonappealable judgment
by a court of competent jurisdiction. If said judgment declares that such
termination was without Cause or that the determination by the Executive of the
existence of Good Reason was made in good faith, the Escrow Agent shall, only on
and after a Change in Control Date, pay all amounts, including any interest
earned on any funds held in escrow, and provide all benefits, to the Executive
and or the Executive’s family or other beneficiaries, as the case may be, that
the Company would be required to pay or provide pursuant to Section 4.1 as
though such termination were by the Company without Cause or by the Executive
with Good Reason. In the event, however, that the Company shall not be required
to pay any disputed amounts pursuant to this paragraph, such funds shall be
payable to the Company.

 

During the period of time the funds are held in escrow, the Escrow Agent shall
pay to the Executive, the Executive’s spouse, or named beneficiary, as the case
may be, a monthly amount of 1/36 of the severance amount less any monthly W-2,
Schedule C or Schedule F earnings reportable on Internal Revenue Service Form
1040 which are received by the Executive from his present employer, or any
future employer or employers, until the earlier of 36 months or the exhaustion
of the entire severance amount plus interest thereon.

 

The severance amount set aside in escrow shall be invested according to the
provisions of the escrow agreement attached hereto as “Exhibit A” and the
interest earned included in the Amount payable to the Executive.

 

As a condition of placing the severance amount in escrow, the Executive shall
execute an agreement which shall be binding on Executive’s spouse or other
beneficiaries to repay all such amounts to which he Executive is ultimately
adjudged by such court not to be entitled.

 

Section 5: Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company and its or their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company and which shall not be or become public
knowledge (other than by acts of the Executive or representatives of the
Executive in violation of

 

9



--------------------------------------------------------------------------------

this Agreement). After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company, or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section constitute a basis for deferring or withholding any
amounts otherwise payable to the Executive under this Agreement.

 

Section 6: Successors.

 

6.1 Successors of Executive. This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will, or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

6.2 Successors of Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement upon the
effectiveness of any such succession shall be a breach hereof and shall entitle
the Executive to terminate under the terms of the Agreement at the Executive’s
option on or alter the Change in Control for Good Reason. As used herein,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

Section 7: Miscellaneous.

 

7.1 Notice. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when delivered or mailed by certified or registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses as set forth
below; provided that all notices to the Company shall be directed to the
attention of the Chairman of the Board of the Company with copies to the Chief
Executive Officer and the Secretary of the Company, or to such other address as
one party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

   

Notice to Executive

--------------------------------------------------------------------------------

  

Notice to Company

--------------------------------------------------------------------------------

   

Stephen M. Corban

  

The Peoples Holding Company

   

2405 Country Club Road

  

209 Troy, Street

   

Tupelo, MS 38804

  

P.O. Box 709

        

Tupelo, MS 38802-0709

 

7.2 Validity. The invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of any other portion of this
Agreement.

 

10



--------------------------------------------------------------------------------

7.3 Withholding. The Company may withhold from any amounts payable hereunder
such federal, state, or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

 

7.4 Waiver. The Executive’s or the Company’s failure to insist upon a strict
compliance with any provision hereof or any other provision hereof or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3.4 shall not be deemed to be a
waiver of such provision or right or any other provision or right hereof.

 

7.5 Effect on Other Employment Agreements. The terms hereof shall supersede all
other employment or other agreements with respect to severance entered into by
and between the Executive and the Company, or the Executive and any other
employer, and this Agreement shall constitute the governing agreement pursuant
to which the Company shall have obligations to the Executive upon the
termination of the Executive’s relationship with the Company or any subsidiary.

 

IN WITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.

 

/s/ Stephen M. Corban

EXECUTIVE

 

/s/ Robert C. Leake

THE PEOPLES HOLDING COMPANY

Chairman of the Board

 

11